 
EXHIBIT 10.5
 
 


2009 EQUITY INCENTIVE PLAN
PERFORMANCE SHARES AGREEMENT
(U.S. SERVICE PROVIDERS)


 
Grant # ________


NOTICE OF GRANT


Participant Name:  [NAME]
 
Participant Address:  [ADDRESS]
 


 
Taleo Corporation (the “Company”) hereby awards you (the “Participant”), the
number of performance shares indicated below (the “Performance Shares”) under
the Company’s 2009 Equity Incentive Plan (the “Plan”).  Unless otherwise defined
herein, the terms used but not defined in this Performance Shares Agreement (the
“Award Agreement,” including this Notice of Grant and Appendix A hereto) will
have the same defined assigned to them in the Plan. Subject to the provisions of
Appendix A (attached hereto) and of the Plan, the principal features of this
Award are as follows:
 
 
Date of
Grant                                    ______________________________________                            
 
Vesting Commencement
Date         ______________________________________                                                       
 
Number of Performance
Shares       ______________________________________                                                         
 


 
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Performance Shares will vest in accordance with the following schedule:
 
[One-fourth (1/4th) of the Performance Shares shall vest on the one (1) year
anniversary of the Vesting Commencement Date, and thereafter one-sixteenth
(1/16th) of the Performance Shares shall vest on each quarterly anniversary of
the Vesting Commencement Date, subject to Participant’s remaining a Service
Provider through each applicable vesting date.]*
 
*Except as otherwise provided in Appendix A [TO BE INCLUDED UNLESS THE
COMPENSATION COMMITTEE DETERMINES OTHERWISE: or in an employment or other
agreement entered into on or prior to the Date of Grant between the Company and
Participant as referenced in Section 3 of Appendix A], in the event Participant
ceases to be a Service Provider for any or no reason before Participant vests in
the Performance Shares, the unvested Performance Shares will immediately be
forfeited and Participant’s right to acquire any Shares thereunder will
immediately terminate.


 
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT.
 

--
 
 

--------------------------------------------------------------------------------

 

Participant and the Company agree that this Award of Performance Shares is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement, including this Notice of Grant and the Terms and Conditions of
Performance Shares, attached hereto as Appendix A, all of which are made a part
of this document.  Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated above.
 
 
Participant acknowledges and agrees that by clicking the
[“ACCEPT”]OR[“ACKNOWLEDGE”] button on the E*TRADE on-line grant agreement
response page, it will act as Participant’s electronic signature to this Award
Agreement and will constitute Participant’s acknowledgement of and agreement
with all of the terms and conditions of the Performance Shares, as set forth in
this Award Agreement and the Plan.  Participant may, if he or she prefers, sign,
date and return to the Company a paper copy of this Award Agreement.
 


 


 
TALEO CORPORATION
 


 
By: _________________________________                                                     
 [NAME]


Title: ________________________________                                                     



--
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 
TERMS AND CONDITIONS OF PERFORMANCE SHARES
 
1.           Grant.  The Company hereby grants to the Participant named in the
Notice of Grant of this Award Agreement under the Plan an Award of Performance
Shares, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference.  Subject to Section 20(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.
 
2.           Company’s Obligation to Pay.  Each Performance Share represents the
right to receive a Share on the date it vests (or at such later time indicated
in this Award Agreement).  Unless and until the Performance Shares will have
vested in the manner set forth in Sections 3 or 4 of this Award Agreement or
Section 15 of the Plan, Participant will have no right to payment of any such
Performance Shares.  Prior to actual payment of any vested Performance Shares,
such Performance Shares will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any
Performance Shares that vest will be paid to Participant (or in the event of
Participant’s death, to his or her to his or her properly designated beneficiary
or estate) in whole Shares, subject to Participant satisfying any applicable tax
withholding obligations as set forth in Section 7 of this Award Agreement.  No
fractional Shares shall be issued under this Award Agreement.  Subject to the
provisions of Section 4 of this Award Agreement, such vested Performance Shares
will be paid in Shares upon or as soon as practicable after vesting, but in each
such case within the period ending no later than sixty (60) days from the
vesting date.  In no event will Participant be permitted, directly or
indirectly, to specify the taxable year of payment of any Performance Shares
payable under this Agreement.
 
3.           Vesting Schedule.  Except as provided in Section 4 of this Award
Agreement and Section 15 of the Plan, and subject to Section 5 of this Award
Agreement, the Performance Shares awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant attached
this Award Agreement [TO BE INCLUDED UNLESS COMPENSATION COMMITTEE DETERMINES
OTHERWISE AND MODIFIED AS NEEDED TO CONFORM TO THE APPLICABLE VESTING
ACCELERATION PROVISIONS: which shall be deemed to include any acceleration of
vesting provisions included in Participant’s written employment or other written
agreement with the Company entered into on or prior to the Date of Grant that
applies to performance shares, restricted stock units and/or restricted stock
(each of which such provision is incorporated by reference herein)], subject to
Section 15 of the Plan.  Performance Shares scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 
 
 

--------------------------------------------------------------------------------

 

 
4.           Acceleration of Vesting.
 
(a)           Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Performance Shares at any time, subject to the terms of
the Plan.  If so accelerated, such Performance Shares will be considered as
having vested as of the date specified by the Administrator.  Subject to the
provisions of this Section 4 and Section 5 of this Award Agreement, if the
Administrator, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Performance Shares, the payment of
such accelerated Performance Shares shall be made as provided in Section 2;
provided, however, if the Performance Shares are “deferred compensation” within
the meaning of Section 409A, the payment of such accelerated Performance Shares
nevertheless shall be made at the same time or times as if such Performance
Shares had vested in accordance with the vesting schedule set forth in Section 3
of this Agreement, including any necessary application of Section 4(b) of this
Agreement (whether or not the Participant remains a Service Provider as of such
date(s)).  Notwithstanding the foregoing, any delay in payment pursuant to this
Section 4(a) will cease upon the Participant’s death and such payment will be
made as soon as practicable after the date of Participant’s death (and in all
cases within ninety (90) days following such death).  For purposes of this Award
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
 
(b)           Termination as a Service Provider.  Notwithstanding anything in
the Plan or this Award Agreement to the contrary, if the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares is accelerated
in connection with the Participant’s termination as a Service Provider, such
accelerated Performance Shares will not be payable by virtue of such
acceleration until and unless the Participant has a “separation from service”
within the meaning of Section 409A.  Further, and notwithstanding anything in
the Plan or this Award Agreement to the contrary, if the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares is accelerated
in connection with Participant’s termination as a Service Provider (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination as a Service Provider and (y) the payment of such
accelerated Performance Shares will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated the Performance Shares will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Performance Shares will be paid in
Shares to the Participant’s estate or properly designated beneficiary as soon as
practicable following his or her death (and in all cases within ninety (90) days
of Participant’s death).
 
(c)           Change in Control.  Notwithstanding anything in the Plan or this
Award Agreement to the contrary, if the vesting of all or a portion of the
Performance Shares accelerate (a) pursuant to Section 15(c) of the Plan in the
event of a Change in Control that is not a “change in control” within the
meaning of Section 409A or (b) pursuant to any other plan or agreement that

 
 
 

--------------------------------------------------------------------------------

 

 
provides for acceleration in the event of a change in control that is not a
“change in control” within the meaning of Section 409A, then the payment of such
accelerated portion of the Performance Shares will be made in accordance with
the timing of payment rules that apply to discretionary accelerations under
Section 4(a) of this Award Agreement.  If the vesting of all or a portion of the
Performance Shares accelerate in the event of a Change in Control that is a
“change in control” within the meaning of Section 409A, then the payment of such
accelerated Performance Shares shall be paid no later than the date that is
sixty (60) days from the vesting date.
 
(d)           It is the intent of this Award Agreement to comply with the
requirements of Section 409A so that none of the Performance Shares provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.
 
5.           Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Award Agreement, the
balance of the Performance Shares that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company and Participant’s right to acquire any Shares hereunder will
immediately terminate.
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate (or such other person to whom the Performance
Shares are transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution).  Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer and (c)
written acceptance of the terms and conditions of this Award as set forth in
this Award Agreement.
 
7.           Withholding of Taxes.  Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to this Award Agreement, Participant will permanently forfeit
such Performance Shares and any right to receive Shares thereunder and the
Performance Shares will be returned to the Company at no cost to the Company.
 
Until and unless the Administrator determines otherwise, when Shares are issued
as payment for Performance Shares, the Company (or the employing Parent or
Subsidiary) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay the minimum federal, state, local and foreign income,
employment, social insurance, payroll tax and any other applicable taxes
required to be withheld by the Company (or the employing Parent or Subsidiary)
with respect
 

 
 
 

--------------------------------------------------------------------------------

 

to the Shares or with respect to which the Participant has agreed to bear
responsibility (the “Tax Obligations”), unless the Company, in its sole
discretion, requires the Participant to make alternate arrangements satisfactory
to the Company for such withholdings in advance of the arising of any
withholding obligations. No fractional Shares will be withheld or issued
pursuant to the grant of Performance Shares and the issuance of Shares
thereunder; instead, the number of any Shares withheld pursuant to this Section
7 will be rounded down to the nearest whole Share and, unless determined
otherwise by the Company, any additional withholding necessary for this reason
will be done by the Company through the Participant’s paycheck or through direct
payment by the Participant to the Company in the form of cash, check or other
cash equivalent.
 
In addition and to the maximum extent permitted by law, after consultation with
the Company’s Compliance Officer (as defined in the Company’s Insider Trading
Policy), the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may require Participant to
satisfy the Tax Obligations, in whole or in part (without limitation) by
(a) paying cash or remitting a check or providing other cash equivalent,
(b) withholding an amount necessary to pay the applicable taxes from the
Participant’s paycheck, (c) having the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (d) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, (e) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld, or (f) a
combination thereof. In addition and to the maximum extent permitted by law, the
Company (or the employing Parent or Subsidiary) has the right to retain without
notice from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy the Tax Obligations that cannot be satisfied through
the withholding of otherwise deliverable Shares.  In addition and to the maximum
extent permitted by law, the Company (or the employing Parent or Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Participant, cash having a sufficient value to satisfy Tax Obligations that
cannot be satisfied through the withholding of otherwise deliverable Shares.  By
accepting this Award, the Participant expressly consents to the withholding of
Shares, and to any cash or Share withholding as provided for in this
Section.  All income and other taxes related to the Performance Share award and
any Shares delivered in payment thereof are the sole responsibility of the
Participant.
 
8.           Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
 
9.           No Guarantee of Continued Service.
 
(a)           No Effect on Employment or Service.  The Participant’s service
with the Company and any Parent or Subsidiary is on an at-will basis only,
subject to the provisions of

 
 
 

--------------------------------------------------------------------------------

 

 
Applicable Law.  Accordingly, subject to any written, express employment
contract with the Participant, nothing in this Award Agreement or the Plan shall
confer upon the Participant any right to continue to be employed by or in
service to the Company or any Parent or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the employing Parent or
Subsidiary, which are hereby expressly reserved, to terminate the employment or
service of the Participant at any time for any reason whatsoever, with or
without good cause.  Such reservation of rights can be modified only in an
express written contract executed by a duly authorized officer of the Company or
the Parent or Subsidiary employing the Participant.
 
(b)           Acknowledgement.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE SHARES OR ACQUIRING
SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
10.           Changes in Performance Shares.  In the event that as a result of
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Performance Shares will be increased, reduced or otherwise affected, and by
virtue of any such event the Participant will in his or her capacity as owner of
unvested Performance Shares which have been awarded to him or her (the “Prior
Performance Shares”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Performance
Shares and will be subject to all of the conditions and restrictions that were
applicable to the Prior Performance Shares pursuant to this Award Agreement and
the Plan.  If the Participant receives rights or warrants with respect to any
Prior Performance Shares, such rights or warrants may be held or exercised by
the Participant, provided that until such exercise any such rights or warrants
and after such exercise any shares or other securities acquired by the exercise
of such rights or warrants will be considered to be unvested Performance Shares
and will be subject to all of the conditions and restrictions which were
applicable to the Prior Performance Shares pursuant to the Plan and this Award
Agreement.  The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or

 
 
 

--------------------------------------------------------------------------------

 

 
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants; provided,
however, that the payment of such new or additional awards shall be made in
accordance with the same timing of payment rules applicable to Prior Performance
Shares.
 
11.           Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
its Secretary, at Taleo Corporation, 4140 Dublin Boulevard, Suite 400, Dublin,
California 94568, or at such other address as the Company may hereafter
designate in writing.
 
12.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6 of this Award Agreement, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
 
13.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 
14.           Additional Conditions to Issuance of Shares.  The Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions:  (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any U.S. state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Performance Shares as the Administrator may
establish from time to time for reasons of administrative convenience. Where the
Company determines that the delivery of the payment of any Shares will violate
federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
 
15.           Restrictions on Sale of Securities.  The Shares issued as payment
for vested Performance Shares under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon
receipt.  However, Participant’s subsequent sale of the Shares may be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws.

 
 
 

--------------------------------------------------------------------------------

 

 
16.           Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
17.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.
 
18.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Performance Shares awarded under the
Plan or future Performance Shares that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
19.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
 
20.           Agreement Severable.  In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
21.           Entire Agreement; Modifications to the Agreement.  This Award
Agreement, together with the provisions of any written agreement between
Participant and the Company that has been incorporated by reference herein by
Section 3 of this Award Agreement (whether entered into prior to or
contemporaneously with this Award Agreement), constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Award Agreement or the Plan can be made only in
an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Shares.  Each payment and benefit payable under this Award
Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 
 
 

--------------------------------------------------------------------------------

 

 
22.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Performance Shares under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
23.           Governing Law.  This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Performance Shares or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Alameda County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Performance
Shares is made and/or to be performed.
 
24.           Labor Law.  By accepting this Award, the Participant acknowledges
that: (a) the grant of this Award is a one-time benefit which does not create
any contractual or other right to receive future grants of Performance Shares,
or benefits in lieu of Performance Shares; (b) all determinations with respect
to any future grants, including, but not limited to, the times when the
Performance Shares shall be granted, the number of Performance Shares subject to
each Award and the time or times when the Performance Shares shall vest, will be
at the sole discretion of the Company; (c) the Participant’s participation in
the Plan is voluntary; (d) the value of these Performance Shares is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; (e) this award of Performance Shares
is not part of the Participant’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of these Performance Shares will cease upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Award Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to the Participant in the Participant’s
status as a Service Provider of the Company or its Parent or one of its
Subsidiaries; (i) any claims resulting from this Award of Performance Shares
shall be enforceable, if at all, against the Company; and (j) there shall be no
additional obligations for any Parent or Subsidiary employing the Participant as
a result of these Performance Shares.
 
25.           Disclosure of Participant Information.  By accepting this Award of
Performance Shares, the Participant consents to the collection, use and transfer
of personal data as described in this Section 25.  The Participant understands
that the Company and its Parent and Subsidiaries hold certain personal
information about him or her, including his or her name, home address and
telephone number, date of birth, social security or identity number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all awards of Performance Shares or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”).  The Participant further understands that the Company and/or its
Parent and/or its Subsidiaries will transfer Data among themselves as necessary
for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Parent

 
 
 

--------------------------------------------------------------------------------

 

 
and/or Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  The Participant understands that these recipients may be located in
the European Economic Area, or elsewhere, such as in the U.S. or Asia.  The
Participant authorizes the Company to receive, possess, use, retain and transfer
the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this Award of Performance
Shares of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares on his or her behalf.  The Participant
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department for the Company and/or its applicable
Parent or Subsidiary.
 
26.           Language.  If Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control.
 


o   0   o
 

 
 
 

--------------------------------------------------------------------------------

 
